FOR IMMEDIATE RELEASE Contact: Jill SwartzSpotlight Communications (949) 427-5172 ext. 701 Jill@spotlightmarcom.com John Alderfer President, MVP REIT, Inc. (702) 534-5577 jalderfer@mvpreit.com MVP REIT Acquires Storage Facility Near Austin, Texas AUSTIN, Texas (Dec. 18, 2012) – MVP REIT, Inc., a publicly registered, non-traded hybrid real estate investment trust, announced today the acquisition of a 376-unit, 52,000-square-foot self-storage facility in the Austin suburb of Cedar Park, Texas. Built in 2000, the storage facility is comprised of 12 buildings on 4 acres with occupancy in excess of 90 percent. The $3.5 million all-cash acquisition closed on Dec. 14, 2012. “This acquisition is an example of the type of properties in which we are seeking to invest,” explained Mike Shustek, chairman and chief executive officer of MVP REIT. Additionally, MVP REIT announced it will initiate monthly cash distributions to stockholders beginning January 2013. The initial monthly distribution represents an annualized distribution rate of $0.54 per common share, or 6 percent, based on a purchase price of $9.00 per common share. However, no assurance can be given that distributions will continue to be paid at this rate. The board of directors may at any time change the distribution rate or suspend payment of distributions. Approved monthly distributions are expected to be paid by the 10th of each month to shareholders of record at the end of the preceding month. About MVP REIT, Inc. MVP REIT intends to operate as a non-traded hybrid real estate investment trust. It is currently conducting a public offering of up to 55,555,556 shares of its common stock at $9.00 per share and up to an additional 5,555,556 shares of its common stock for issuance under its distribution reinvestment plan at $9.00 per share. MVP REIT intends to use the proceeds from the offering to invest in a diversified portfolio of income- producing commercial real estate properties and loans secured by income-producing commercial real estate as well as to pay expenses and fees associated with the offering. MVP REIT intends to primarily focus its activities on assets located in the Western and Southwestern United States. Forward-looking statements This press release contains forward-looking statements within the meaning of federal securities laws and regulations. These forward-looking statements are identified by their use of terms and phrases such as “anticipate”, “believe”, “continue”, “could”, “estimate”, “expect”, “intend”, “may”, “plan”, “project”, “should”, “will”, and other similar terms and phrases, including references to assumptions and forecasts of future results. Forward-looking statements are not guarantees of future performance and involve known and unknown risks, uncertainties and other factors that may cause the actual results to differ materially from those anticipated at the time the forward-looking statements are made.These risks include, but are not limited to:volatility in the debt or equity markets affecting our ability to acquire or sell real estate assets; national and local economic, business and real estate market conditions, including the likelihood of a prolonged economic slowdown or recession; the ability to maintain sufficient liquidity and our access to capital markets; our ability to identify, successfully compete for and complete acquisitions and loans; and the performance of real estate assets and loans after they are acquired. Although the Company believes the expectations reflected in such forward-looking statements are based upon reasonable assumptions, it can give no assurance that the expectations will be attained or that any deviation will not be material. The Company undertakes no obligation to update any forward-looking statement contained herein to conform the statement to actual results or changes in the Company’s expectations.This press release shall not constitute an offer to sell or the solicitation of an offer to buy securities. MVP REIT, Inc. 8880 W. Sunset Road, Suite 240Las Vegas, Nevada89148
